Citation Nr: 1627808	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-25 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation greater than 60 percent disabling for coronary artery disease status post myocardial infarction. 

2.  Entitlement to an earlier effective date than October 5, 2014, for the grant of service for coronary artery disease status post myocardial infarction. 

3.  Entitlement to special monthly compensation based on housebound earlier than October 5, 2014, and subsequent to February 1, 2015. 

4.  Entitlement to individual unemployability prior to October 5, 2014. 

5.  Entitlement to an increased disability rating in excess of 70 percent for post traumatic stress disorder (PTSD). 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2012, August 2012, May 2014, and May 2015 of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran and his attorney requested a Board videoconference or a Travel Board hearing, which ever was available earlier, in December 2015.  A Board hearing has not been scheduled and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2015).  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board video conference hearings and Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

Regarding the appeal of the claims of entitlement to an increased rating for PTSD and entitlement to service connection for hypertension and diabetes mellitus type II, review of the record shows that following the issuance of the August 2013 Statement of the Case, and prior to receipt of the appeal at the Board in June 2016, hundreds of treatment records were associated with the file; some of the treatment records address the claimed hypertension and diabetes mellitus type II and show mental health treatment.  The Veteran was also afforded a VA heart examination in May 2015.  Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received by the AOJ after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied, a remand is required in order to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference or before the Board at the RO at the earliest opportunity possible.  

2.  Readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




